Order, Supreme Court, Bronx County (Mary Ann Brigantti-Hughes, J.), entered March 24, 2009, which, in an action for personal injuries that was marked off the calendar as settled, denied plaintiffs motion to restore the case to the trial calendar, unanimously reversed, on the law, without costs, the motion granted, the settlement vacated, and the case restored to the trial calendar.
The motion to restore should have been granted, since defendant failed to come forward with proof that plaintiffs attorney was authorized to settle the case (see McGuffin v Port of N.Y. Auth., 58 AD2d 793 [1977]). The record does not support the court’s finding that plaintiff should be bound to the settlement (see Mazzella v American Home Constr. Co., 12 AD2d 910 [1961]). Concur—Tom, J.P., Friedman, Nardelli, Acosta and Abdus-Salaam, JJ.